Title: To George Washington from Ebenezer Hazard, 6 November 1782
From: Hazard, Ebenezer
To: Washington, George


                  
                     
                     Sir,General Post Office, Philadelphia, Novr 6th 1782
                  
                  I am favored with your Excellency’s Letter of the 24th ulto and have directed "that the Mail, in future, be sent by Morris Town, from thence by the most direct Road to Colonel Seward’s, then through Warwick and Chester to Newburg," which your Excellency desired might be done.
                  Respect for your Excellency, and the Justice due to myself oblige me to add, that as the above Route has not been proposed since I have been honored with my present Appointment, the "Opposition" alluded to must have arisen elsewhere; and I beg your Excellency to be assured, that in the Conduct of the Business of this Department I can have no Interest distinct from that of the Public; and therefore any proposed Route will be adopted which my Judgement approves; and "the Printers" and their Convenience will be, as at present, but a secondary Consideration at most.  I have the Honor to be, with the greatest Respect, Your Excellency’s most obedient humble Servant
                  
                     Eben. Hazard
                  
               